PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $437.86 for unemployment compensation tax owed by respondent. Of this sum, $424.00 is the amount of the tax, and $13.86 is accumulated statutory interest. In its Answer, respondent admits the validity of the claim and states that there were sufficient funds in the appropriate fiscal year from which the claim could be *261paid. The Court has determined that interest cannot be awarded on the claim, based upon W. Va. Code §14-2-12. An award is therefore made to the claimant in the amount of the unemployment compensation tax.
Award of $424.00.